DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-21 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
3. 	Regarding claim 1, the prior arts of record fail to teach either singly or in combination an optical filter, comprising: the first component filter comprising a near infrared (NIR) bandpass filter, and the first component filter being associated with a spectral range from approximately 700 nm to approximately 1100 nm; and a second component filter comprising a red-green-blue (RGB) bandpass filter, and a separation between the first component filter and the second component filter being less than approximately 50 micrometers (µm).
 4. 	Regarding claim 15, the prior arts of record fail to teach either singly or in combination an optical system, comprising: a first thickness associated with at least one layer of the first set of filter layers or the second set of filter layers is different from a second thickness associated with at least one layer of the third set of filter layers or the fourth set of filter layers.
5. 	Regarding claim 18, the prior arts of record fail to teach either singly or in combination a bandpass filter comprising: where a first thickness associated with at least one of the first set of filter layers or the second set of filter layers is different from a second thickness associated with at least one of the third set of filter layers or the fourth set of filter layers.
.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878